Myrick and McKlNSTRY, JJ., concurring:
We concur in the judgment, upon the ground that the delivery of the deed from Eby to Eambo, and of the deed from Eambo to Eby, and the filing the same for record, together with the declaration of homestead, were simultaneous acts, and constituted one transaction; that the moment the title to the premises in question vested in Eby, the homestead right attached; therefore, the premises were exempt from the levy *288of the execution and sale thereunder, and were not subject to the lien of the judgment. The witness Eby testified that the three papers were placed with the Recorder for record at the same time, and we presume that the Court below relied in its judgment upon that testimony, rather than on the conflicting testimony.